DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-16 are objected to because of the following informalities:  Claim 1, line 10 (on p 31) and claim 11 (line 26 on p33) has a typo of “disposd” this should be “disposed”.  Appropriate correction is required.
Claims 2-10  and 11-16 are included for their dependency from claim 1 or 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each pin being disposed in the through hole” (note the spelling is corrected for “disposed” per the claim objection above) in line 10, “each annular movable member being disposed in the annular recess of the through hole” in line 14-16, “each first annular sealing member being disposed between the pin and the annular movable member” in line 17-19, and “each second annular sealing member being disposed between the annular movable member and the annular recess of the through hole” in line 20-23. These limitations are unclear because each limitation appears to indicate that each of the named structures are disposed within one of the name structure (e.g. each pin being disposed in a single through hole) rather than indicating there is a one-to-one corresponding relationship. For purpose of examination on the merits and consistent with the instant specification and drawings, the claims will be interpreted as inclusive of these limitations requiring a one to one corresponding relationship such that each lift pin is disposed in a corresponding through hole, has a corresponding annular movable member within the annular recess of the corresponding through hole, and has a corresponding first and second annular sealing members and that there are a plurality of these arrangements (i.e. more than one lift pin with the corresponding structures for each lift pin). Applicant is kindly requested to amend the claim for clarity. Applicant may wish to name the entire structure and define the parts of it and claim there are a plurality of the structures. Applicant may also contact Examiner to discuss claim language to address this issue.
Claim 11 has a similar issue as the issue discussed with claim 1 above. Claim 11 recites “each pin being disposed in the through hole” (note the spelling is corrected for “disposed” per the claim objection above) in line 26, p33 to line 1 p34, “each annular movable member being disposed in the annular recess of the through hole” in line 4-6 of p34, “each first annular sealing member being disposed between the pin and the annular movable member” in line 7-9 of p34, and “each second annular sealing member being disposed between the annular movable member and the annular recess of the through hole” in line 10-13 of p34. These limitations are unclear because each limitation appears to indicate that each of the named structures are disposed within one of the name structure (e.g. each pin being disposed in a single through hole) rather than indicating there is a one-to-one corresponding relationship. For purpose of examination on the merits and consistent with the instant specification and drawings, the claims will be interpreted as inclusive of these limitations requiring a one to one corresponding relationship such that each lift pin is disposed in a corresponding through hole, has a corresponding annular movable member within the annular recess of the corresponding through hole, and has a corresponding first and second annular sealing members and that there are a plurality of these arrangements (i.e. more than one lift pin with the corresponding structures for each lift pin). Applicant is kindly requested to amend the claim for clarity. Applicant may wish to name the entire structure and define the parts of it and claim there are a plurality of the structures. Applicant may also contact Examiner to discuss claim language to address this issue.
The remaining claims are included for their dependency from a claim above.
Claim Interpretation
The term “movable” is interpreted as a description rather than a functional limitation and is interpreted as “capable of being moved”. This interpretation is inclusive of vertical movement, horizontal movement, rotational movement, and movement with a portion or all of the apparatus. The limitation “movable” does not require the structure to be moving during operation of the apparatus.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“driving mechanism” in claim 1-16 (“driving” is the functional limitation and “mechanism” is the generic placeholder). No corresponding structure identified.
“first annular sealing member” (“sealing” is the functional limitation and “member” is the generic placeholder) in claim 1-5, 8 and 10-16 interpreted as inclusive of an O-ring or an equivalent thereof (p15, ln 10-23).
“second annular sealing member” in claim 1-6, 8-9 and 11-16 interpreted as inclusive of an O-ring or an equivalent thereof (p15, ln 10-23).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that “annular movable member” has not been interpreted as invoking an interpretation under 35 USC 112, sixth paragraph, because the claim recites sufficient structure.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “driving mechanism” has been interpreted under 35 U.S.C. 112(f) and no corresponding structure was identified. The drawings demonstrate box 74 (Fig 1 and 6) as the “driving mechanism”. This is not sufficient structure. Further, the specification merely recites “driving mechanism” without providing any corresponding structures. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. Therefore the claims fail to comply with the written description requirement. For purpose of examination on the merits, the claims will be examined using the interpretation of driving mechanism provided in the rejection of the claims over 35 U.S.C. 112(b) below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “driving mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawings demonstrate box 74 (Fig 1 and 6) as the “driving mechanism”. This is not sufficient structure. Further, the specification merely recites “driving mechanism” without providing any corresponding structures.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purpose of examination on the merits, any structure which functions to vertically move lift pins will be interpreted as a “driving mechanism”.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-270721 of Minami et al., hereinafter Minami (citing machine translation provided herewith).
Regarding claim 1, Minami teaches a plasma processing apparatus [0010] comprising: a plasma chamber (200 Fig 1); a wafer stage (210 and 220 Fig 1-6) disposed in the plasma processing chamber (Fig 1), the wafer stage having a plurality of holes extending in a vertical direction (Fig 1-6, see hole penetrating 210 and 220 in which 242 is inserted), each hole having an annular recess extending from a side surface of the through hole in a horizontal direction (Fig 5, recess in 228 [0055] extends from inner surface of the hole in portion 210 (inner surface 214) to surface 228 and to inner surface 226 of 220 or to a surface level with 214); a plurality of pins (242 Fig 1-6) each disposed in a corresponding through hole (Fig 1); a driving mechanism configured to vertically move the plurality of pins with respect to the wafer stage and moved vertically [0034-0035] (note the recitation of a motor 254 and slide plate 250);  10a plurality of annular movable members (300/302 Fig 1& 5, note [0056] & [0063] disclose it as movable, also note it is capable of being moved with at least a portion of the wafer stage) each provided in a corresponding annular recess of the through hole (228 Fig 5, see also Fig 1); a  plurality of first sealing members provided between a corresponding movable member and pin (362 Fig 5, note this is taught as an O-ring); and a plurality of second sealing members each provided between a corresponding movable body and surface of the recess (364 and 366 Fig 5 taught as o-rings).
25Regarding claim 2, Minami teaches the annular movable member (300/302 Fig 5) has an upper and lower portions (Fig 5 see annotated Fig 5 of Minami below.) and the first annular sealing member is between the pin and the lower portion (362 Fig 5) and the second sealing member surrounds the upper portion (366 or 364 Fig 5). Note in this interpretation, the upper portion is an inner uppermost portion of 302 surrounded by either 364 or 366 (note that for clarity only the outer boundary of being surrounded by O-ring 366 is shown, however a radially smaller portion ending at O-ring 364 is also included as an alternative interpretation and would represent a smaller box within the upper box of the annotated version of Fig 5) and above 362 and a lower portion is a portion in which 362 is present which is lower than the upper portion and extends to the bottommost surface of 302.

    PNG
    media_image1.png
    445
    757
    media_image1.png
    Greyscale


Regarding claim 3, Minami teaches an inner diameter of the lower portion (portion extending from slightly above 362 to the bottommost surface of 302) has a greater inner diameter (see inner diameter of portion 316 Fig 5 and [0050] and annotated Fig 5 included herewith) than an inner diameter of the upper portion (see inner diameter 314 Fig 5 and [0050] and annotated Fig 5 included herewith, note that a portion of the lower portion also has this inner diameter, however “an inner diameter” is inclusive of the inner diameter of the portion of the lower portion having the 316 inner diameter, the claim does not require a constant inner diameter for the lower portion), and the first annular sealing member (362 Fig 5) is below the upper portion (Fig 5 Note in this interpretation, the upper portion is an inner uppermost portion of 302 surrounded by either 364 or 366 and above 362 and a lower portion is a portion in which 362 is present which is lower than the upper portion and extends to the bottommost surface of 302.). ReRecl
Regarding claim 4, Minami teaches an outer diameter of the lower portion (portion of outer diameter at surface 330 Fig 5, see annotated Fig 5 provided herewith) is greater than an outer diameter of the upper portion (outer diameter of the upper portion is the diameter of 302 within the upper box and contacting the inner surface of O-ring 364 or the inner portion contacting the inner surface of O-ring 366), and the second annular sealing member (364 or 366 Fig 5) is disposed between an upper surface of the annular recess (upper surface of the annular recess is the lower surface of 210 Fig 5) and the lower portion (lower portion of 302 Fig 5, see annotated version of Fig 5 provided herewith).
Regarding claim 5, Minami teaches a gap is formed between an outer surface of the annular movable member (outer surface of portion 330 Fig 5) and the recess (surface 228 of the recess in Fig 5). 
Regarding claim 6-7, Minami teaches -32-the first sealing member and the second sealing member are O-rings [0061].  
Regarding claim 8, Minami teaches a gap is formed between an outer surface of the annular movable member (outer surface of portion 330 Fig 5) and the recess (surface 228 of the recess in Fig 5). 
Regarding claim 9-10, Minami teaches -32-the first sealing member and the second sealing member are O-rings [0061].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0032987 of Lee et al., hereinafter Lee, in view of Minami.
Regarding claim 11, Lee teaches a plasma processing apparatus (abstract and 1000 Fig 1 and [0053-0054] comprising: a plasma processing chamber (100 Fig 1 and [0053-0054]); a wafer stage (200 and 110 Fig 1 [0057]) disposed in the plasma processing chamber (Fig 1), the wafer stage including a base (210 and 220 Fig 1 [0066]), an electrostatic chuck (230 Fig 1 and [0072]) and a ring (300 Fig 1 and [0054]), the base having a central portion (portion of 210 under 230 Fig 1) and a flange portion (outer portion of 210 not under 230 and portion 220 Fig 1), the electrostatic chuck being disposed on the central portion (230 is disposed on the central portion of 210 Fig 1), the ring being disposed so as to surround a wafer (W) placed on the electrostatic chuck (ring 300 surrounds wafer (W) Fig 1), the flange portion being disposed below the ring (outer portion of 210 that is under ring 300 and 220 which is under ring 300 Fig 1 see also [0077]), the flange portion having a plurality of through holes extending in a vertical direction (221 Fig 2 [0088] note a plurality is required by the teaching of a plurality of connecting rods 420 [0087] which extend through a through hole 221 [0088])); a plurality of pins (420 Fig 2 [0087]), each pin being disposed in the through hole [0088]; a driving mechanism configured to vertically move the plurality of pins with respect to the wafer stage (servomotor 440 and driving shaft 430 Fig 1 and [0083], [0085] and [0091]). Lee teaches a sealing O-ring (450 Fig 1) around the lift pins (420 Fig 1) to seal and prevent leakage through the through holes (221 Fig 2) [0088]. Lee fails to teach the limitations regarding the annular recess, annular movable member, two annular sealing members (because Lee only teaches one) and the positions of these two annular sealing members with respect to the pin, annular movable member, and annular recess. In the same field of endeavor of plasma processing [0010] and addressing the same problem of preventing intrusion of plasma through a through hole in the substrate support [0061], Minami teaches each through hole for passing a lift pin (Fig 5) having an annular recess extending from a side surface of the through hole in a horizontal direction (Fig 5, recess in 228 [0055] extends from inner surface of the hole in portion 210 (inner surface 214) to surface 228 and to inner surface 226 of 220 or to a surface level with 214); a plurality of annular movable members (300/302 Fig 1& 5, note [0056] & [0063] disclose it as movable, also note it is capable of being moved with at least a portion of the wafer stage) each provided in a corresponding annular recess of the through hole (228 Fig 5, see also Fig 1); a  plurality of first sealing members provided between a corresponding movable member and pin (362 Fig 5, note this is taught as an O-ring); and a plurality of second sealing members each provided between a corresponding movable body and surface of the recess (364 and 366 Fig 5 taught as o-rings). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee to include the recited recess and movable members structure of Minami because Minami teaches this allows for compensation for thermal expansion between a plate and a thermal control structure (note Lee teaches base 110 may include thermal control structure [0057] and Minami has taught 220 is a temperature adjustment plate) and because Minami teaches this arrangement with the structure 300 and the O-rings provides the same function of sealing to prevent intrusion of plasma through the hole [0061-0062] as the O-ring 250 of Lee. This renders it a functional alternative to the O-ring of Lee with additional benefits regarding the correction for thermal expansion. 
Regarding claim 12, Lee teaches three lift pins at a regular interval [0018] in the circumferential direction [0018] of the flange portion (Fig 1 and [0087]).
Regarding claim 14, Lee teaches the flange portion is integrated with the central portion (outer portion of 220 is part of the flange portion as cited above regarding claim 11 and 210 is integrated with 220 to form structure 200 Fig 1).
Regarding claim 15, Lee teaches an annular member (ring 410 Fig 1 [0084]) disposed between the ring and the flange portion (Fig 1 and 2 between ring 300 and flange portion (outer portion of 220 and 210 in Fig 1 and 2)) [0084].
Regarding claim 16 Lee teaches the plurality of pins (420) are fixed to the annular member (410) ([0083] and [0085] teaches rod 420 is connected to the support plate 410, connected means fixed or attached or would render obvious being “fixed” because connected in the manner in which it is used indicated a mechanical connection).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Minami as applied to claim 12 above, and further in view of US Patent Application Publication 2007/0169891 of Koshiishi et al., hereinafter Koshiishi.
Regarding claim 13, Lee in view of Minami fails to teach the focus ring (300) is made of silicon, quartz, or silicon carbide because Lee teaches the focus ring (300) may comprise conductive materials such as metal [0079]. In the same field of endeavor of plasma processing apparatuses (abstract), Koshiishi teaches a conventional conductive focus ring is formed of silicon [0012] and teaches a focus ring preferably is a conductive material such as silicon or silicon carbide (SiC) [0021]. Koshiishi also teaches focus ring structure may have a lower portion formed of quartz [0073]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee to include silicon or silicon carbide as the conductive material of the focus ring (300) because Koshiishi teaches these are art recognized functional alternative conductive materials for a focus ring [0021]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,121,010. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and in particular claims 4-6 of US 11,121,010 include all the limitations of instant claim 1 and 8-10 (note for claim 8, the recitation of the movable member being movable within the recess in claim 1 of US 11,121,010 inherently requires a gap between an outer surface of the member and the recess in at least one direction or it would not be movable within the recess). Regarding instant claims 2-4, instant claim 1 and 4 require a first annular sealing member between the movable member and the pin and a second annular sealing member between the movable member. The annular member inherently includes an upper portion and a lower portion which may be defined arbitrarily as two portions of the structure. The precise positioning of the two sealing members represents a mere rearrangement of parts and the upper and lower portions may be arbitrarily chosen to include the recited positions of the first and second annular sealing members. Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). The analysis above regarding the positioning of the upper and lower portions remains as applied for instant claims 3 and 4. Additionally, the recited relative diameters may be met by the chosen portions for the upper and lower portions and represents a mere change of shape of the moveable member of claims 1-6 of US 11,121,010. It is further recognized that a change of shape is generally considered to be within the skill of one of ordinary skill in the art, there being no evidence to suggest any unexpected results due to the shape of the moveable member of claims 1-6 of US 11,121,010.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 11-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 11,121,010 in view of Lee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and in particular claims 4-6 of US 11,121,010 include all the limitations of instant claim 11 except for the stage including a base, electrostatic chuck, and ring, and the base having a central portion with the electrostatic chuck and a flange portion below the ring through which the through holes extend. Lee teaches the wafer stage including a base (210 and 220 Fig 1 [0066]), an electrostatic chuck (230 Fig 1 and [0072]) and a ring (300 Fig 1 and [0054]), the base having a central portion (portion of 210 under 230 Fig 1) and a flange portion (outer portion of 210 not under 230 and portion 220 Fig 1), the electrostatic chuck being disposed on the central portion (230 is disposed on the central portion of 210 Fig 1), the ring being disposed so as to surround a wafer (W) placed on the electrostatic chuck (ring 300 surrounds wafer (W) Fig 1), the flange portion being disposed below the ring (outer portion of 210 that is under ring 300 and 220 which is under ring 300 Fig 1 see also [0077]), the flange portion having a plurality of through holes extending in a vertical direction (221 Fig 2 [0088] note a plurality is required by the teaching of a plurality of connecting rods 420 [0087] which extend through a through hole 221 [0088])); a plurality of pins (420 Fig 2 [0087]), each pin being disposed in the through hole [0088]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claims 1-6 of US 11,121,010 to include the electrostatic chuck because Lee teaches this allows for securing a wafer during processing [0072]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claims 1-6 of US 11,121,010 to include the recited structure of the base and flange as the insertion member because Lee teaches this is a functional alternative for structure having a first surface facing a vacuum space and a second surface facing a space (note 110 may be open) that is not vacuum space (Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claims 1-6 of US 11,121,010 to include the focus ring of Lee because Lee teaches this results in uniform plasma processing [0065]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claims 1-6 of US 11,121,010 to include through holes are in the flange portion because Lee teaches this for movement of the focus ring to correct its position [0104-0105] and because this represents a mere rearrangement of parts to move the position of the lifting pins of claims 1-6 of US 11,121,010.
Regarding claim 12, claim 4 of US 11,121,010 claims a plurality of pins but does not recite that they are disposed at a regular interval in a circumferential portion of the flange. The analysis as applied to claim 11 remains, including the pins passing through the flange. Lee further teaches three lift pins at a regular interval [0018] in the circumferential direction [0018] of the flange portion (Fig 1 and [0087]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claim 4 of US 11,121,010 to include three lift pins at regular intervals because Lee demonstrates this is a successful arrangement for the lift pin structure for uniform lifting [0087].
Regarding claim 14, Lee teaches the flange portion is integrated with the central portion (outer portion of 220 is part of the flange portion as cited above regarding claim 11 and 210 is integrated with 220 to form structure 200 Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was file to further modify claims 1-6 of US 11,121,010 to further include the flange portion is integral with the central portion because Lee teaches this as part of the insertion member wafer support.
Regarding claim 15, Lee teaches an annular member (ring 410 Fig 1 [0084]) disposed between the ring and the flange portion (Fig 1 and 2 between ring 300 and flange portion (outer portion of 220 and 210 in Fig 1 and 2)) [0084]. It would have been obvious to a person having ordinary skill in the art at the time the invention was file to further modify claims 1-6 of US 11,121,010 to further include the annular member because Lee teaches this for lifting the ring and providing insulation to electrically separate the ring from the wafer support chuck [0083-0084].
Regarding claim 16 Lee teaches the plurality of pins (420) are fixed to the annular member (410) ([0083] and [0085] teaches rod 420 is connected to the support plate 410, connected means fixed or attached or would render obvious being “fixed” because connected in the manner in which it is used indicated a mechanical connection). It would have been obvious to a person having ordinary skill in the art at the time the invention was file to further modify claims 1-6 of US 11,121,010 to further include the pins (420) are fixed (connected) to the annular member (410) because Lee teaches this as part of the arrangement of including the annular member (410) ([0083], [0085].
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 11,121,010 in view of Lee and Koshiishi. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the analysis remans as applied to claim 12 above. Lee and US 11,121,010 fail to teach the claimed material of the ring. Koshiishi teaches a conventional conductive focus ring is formed of silicon [0012] and teaches a focus ring preferably is a conductive material such as silicon or silicon carbide (SiC) [0021]. Koshiishi also teaches focus ring structure may have a lower portion formed of quartz [0073]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claims 1-6 of US 11,121,010 in view of Lee to include silicon or silicon carbide as the conductive material of the focus ring (300) because Koshiishi teaches these are art recognized functional alternative conductive materials for a focus ring [0021]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0213055 teaches a lift pin (70c Fig 2) in the flange portion of a support body (14 Fig 2) have having a sealing O-ring (72 Fig 2) around the lift pin. US 2011/0031111 teaches ring lift pins (182 Fig 12) in a flange portion of the substrate support body (114 Fig 12) in addition to lift pins for lifting the substrate (172 Fig 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716